J-S75019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN T. DULIK, JR.                       :
                                               :
                       Appellant               :   No. 678 WDA 2019


              Appeal from the PCRA Order Entered April 2, 2019,
                in the Court of Common Pleas of Greene County,
             Criminal Division at No(s): CP-30-CR-0000367-2016.

BEFORE:      STABILE, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                            FILED MARCH 10, 2020

        Steven T. Dulik, Jr., appeals from the order dismissing his petition for

relief filed pursuant to the Post Conviction Relief Act.1 We affirm.

        In October 2016, Dulik drove to the place of employment of his

estranged wife, Danielle, and demanded to speak to her about their children.

Dulik refused to leave when Danielle requested him to do so. He then dragged

Danielle toward his vehicle, which he had left running with the doors open.

She screamed for help, and yelled to her coworker, Joseph Milliken, to call

911. Dulik told Milliken that, if he called 911, Dulik would kill both Danielle

and Milliken. Dulik then placed Danielle in a headlock, and pointed the barrel


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 9541-9546.
J-S75019-19


of a gun against her head.      Milliken then tripped Dulik, which permitted

Danielle to break free and run to safety. When Dulik got back up, he pointed

his gun at Milliken, before redirecting his attention to Danielle, who had run

to a business across the street. A worker at a nearby business who witnessed

the event retrieved his firearm and ran to the scene in order to confront Dulik.

Dulik then got into his vehicle and drove away.      The Duliks’ two-year-old

daughter witnessed the entire incident.

      Police arrested Dulik and charged him with aggravated assault, firearms

not to be carried without a license, terroristic threats, simple assault,

recklessly endangering another person, and disorderly conduct. The matter

proceeded to trial, after which a jury convicted Dulik of all charges. The trial

court imposed an aggregate sentence of three years and four months to

fourteen years.     This Court affirmed Dulik’s judgment of sentence.      See

Commonwealth v. Dulik, 194 A.3d 702 (Pa. Super. 2018) (unpublished

memorandum).

      Dulik thereafter filed a timely pro se PCRA petition. The PCRA court

appointed counsel, who filed an amended petition alleging the ineffectiveness

of trial counsel.   After conducting an evidentiary hearing on February 11,

2019, the PCRA court determined that the ineffectiveness claims lacked merit,

and issued a notice of its intent to dismiss the petition. On May 3, 2019, the




                                     -2-
J-S75019-19


PCRA court dismissed the petition. Dulik filed a timely notice of appeal.2 Both

Dulik and the PCRA court complied with Pa.R.A.P. 1925.

       Dulik raises the following issues for our review:

       1. Whether the trial court erred in ruling that [Dulik] received
          effective assistance of trial counsel when trial counsel failed to
          object to the admission of the Commonwealth’s firearm license
          exhibit.

       2. Whether the trial court erred in ruling that [Dulik] received
          effective assistance of trial counsel when trial counsel failed to
          present the defense that [Dulik] had a license to carry and did
          not receive notice of revocation of his license from the Sheriff’s
          Office in accordance with 18 Pa.C.S.A. § 6109(i).

       3. Whether the trial court erred in ruling that [Dulik] received
          effective assistance of counsel when trial counsel failed to
          object to the offense gravity score and sentencing range for
          the charge of firearm carried without a license.

Dulik’s Brief at 4 (capitalization omitted).

       We review an order dismissing a petition under the PCRA:

       in the light most favorable to the prevailing party at the PCRA
       level. This review is limited to the findings of the PCRA court and
       the evidence of record. We will not disturb a PCRA court’s ruling
       if it is supported by evidence of record and is free of legal error.
       This Court may affirm a PCRA court’s decision on any grounds if
       the record supports it. Further, we grant great deference to the
       factual findings of the PCRA court and will not disturb those
       findings unless they have no support in the record. However, we
       afford no such deference to its legal conclusions. Where the
____________________________________________


2 Dulik prematurely filed his notice of appeal on April 30, 2019, before the
PCRA court entered its May 3, 2019 order formally dismissing the petition.
However, pursuant to our Rules of Appellate Procedure, the notice was
deemed as timely filed on May 3, 2019. See Pa.R.A.P. 905(a)(5) (providing
that “[a] notice of appeal filed after the announcement of a determination but
before the entry of an appealable order shall be treated as filed after such
entry and on the day thereof.”).

                                           -3-
J-S75019-19


      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      When a petitioner alleges trial counsel’s ineffectiveness in a PCRA

petition, he must prove by a preponderance of the evidence that his conviction

or sentence resulted from ineffective assistance of counsel “which, in the

circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.”     42 Pa.C.S.A. § 9543(a)(2)(ii).   Additionally, the petitioner must

demonstrate:

      (1) that the underlying claim has arguable merit; (2) that no
      reasonable basis existed for counsel’s actions or failure to act; and
      (3) that the petitioner suffered prejudice as a result of counsel’s
      error.    To prove that counsel’s chosen strategy lacked a
      reasonable basis, a petitioner must prove that an alternative not
      chosen offered a potential for success substantially greater than
      the course actually pursued. Regarding the prejudice prong, a
      petitioner must demonstrate that there is a reasonable probability
      that the outcome of the proceedings would have been different
      but for counsel’s action or inaction. Counsel is presumed to be
      effective; accordingly, to succeed on a claim of ineffectiveness[,]
      the petitioner must advance sufficient evidence to overcome this
      presumption.

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (internal

citations and quotation marks omitted). A failure to satisfy any prong of the

test for ineffectiveness will require rejection of the claim. Commonwealth

v. Martin, 5 A.3d 177, 183 (Pa. 2010).




                                      -4-
J-S75019-19


      In his first issue, Dulik contends that trial counsel was ineffective for

failing to object to the Commonwealth’s Exhibit 14, which is a computer

printout of a Gun Permit Check from the National Criminal Information Center

(“NCIC”) indicating that his license to carry a firearm was revoked. According

to Dulik, Exhibit 14 was the sole evidence used by the Commonwealth to

establish that his license had been revoked, which is an essential element of

firearms not to be carried without a license. Dulik claims that no evidence

was presented at trial “to establish the source, accuracy, authenticity,

reliability or the manner in which the data was compiled or recorded.” Dulik’s

Brief at 15-16. On this basis, he argues that counsel was ineffective for failing

to object to the exhibit based on “lack of foundation, lack of authenticity,

hearsay.” Id. at 15. Dulik further challenges the PCRA court’s determination

that trial counsel was not ineffective for failing to object to Exhibit 14 because

she believed that Dulik’s license had been revoked.           Dulik asserts that

counsel’s personal belief did not negate her obligation to object to an exhibit

that contained hearsay, and lacked authentication and foundation.

      The PCRA court determined that Dulik’s first issue lacks merit because

the Commonwealth presented other evidence at trial which established that

Dulik’s firearm license had been revoked. Specifically, the PCRA court heard

the testimony of Dulik’s trial counsel, who testified that Dulik told her that he

had received a letter indicating that his license had been revoked. See PCRA

Court Order, 4/3/19, at 7; see also N.T. PCRA Hearing, 2/11/19, at 6.


                                      -5-
J-S75019-19


Counsel also testified that she personally visited the Greene County Sheriff’s

Office and obtained confirmation from Deborah Stockdale of the Sheriff’s

Office that Dulik’s license had been revoked, and that a letter was sent to

Dulik notifying him of the revocation. See PCRA Court Order, 4/3/19, at 7;

see also N.T. PCRA Hearing, 2/11/19, at 17, 20, 22, 25. Counsel further

testified that she was provided with an email sent by Ms. Stockdale to Sheriff

Brian Tennant (“Exhibit 1”), advising that Dulik had called the Sheriff’s Office

and wanted to know why his license had been revoked. N.T. PCRA Hearing,

2/11/19, at 17, 20, 21.

      Ms. Stockdale also testified at the evidentiary hearing, and confirmed

that Dulik’s license had been revoked, and that she had sent a letter to him

via first class mail advising of this fact. See PCRA Court Order, 4/3/19, at 7;

see also N.T. PCRA Hearing, 2/11/19, at 33-34.             Ms. Stockdale further

testified that, after she sent the revocation letter, Dulik called the Sheriff’s

Office, indicated that he had received the letter, and was “[e]xtremely upset

and wanted to know why his license was revoked.”             N.T. PCRA Hearing,

2/11/19, at 34, 41.    Ms. Stockdale then prepared an email to the Sheriff

(Exhibit 1), advising him that Dulik had called and wanted to know why his

license had been revoked. Id. at 34-35; see also Commonwealth Exhibit 1.

Ms. Stockdale confirmed that Dulik’s counsel came to the Sheriff’s office and

inquired as to the status of Dulik’s license. Id. at 36.




                                      -6-
J-S75019-19


       The PCRA court credited the testimony of trial counsel and Ms.

Stockdale, and determined that their testimony established that counsel’s

investigation revealed that Dulik’s license had, in fact, been revoked. See

PCRA Court Order, 4/3/19, at 7. On this basis, the court determined that

Dulik’s first ineffectiveness claim warranted no relief. See id. at 8, 11, 17-

18.3

       Viewing the evidence in the light most favorable to the Commonwealth,

as the prevailing party at the PCRA level, we conclude that the PCRA court’s

ruling is supported by evidence of record and is free of legal error.      The

testimony of trial counsel and Ms. Stockdale showed that Dulik’s license was

revoked. Moreover, contrary to Dulik’s claim, Exhibit 14 was not the only

evidence presented at trial to establish that his firearm license had been

revoked.     Accordingly, even if counsel had successfully objected to the

admission of Exhibit 14, Dulik cannot demonstrate that there is a reasonable

probability that the outcome of the proceedings would have been different.

See Johnson, supra. We therefore affirm the PCRA court’s determination

that Dulik’s first ineffectiveness claim entitles him to no relief.




____________________________________________


3 Notably, counsel also testified that she did not object to Exhibit 14 because
it was introduced through the testimony of a state trooper who laid a
foundation for the exhibit to be admitted as a business record by explaining
the manner in which he had obtained that document in the usual course of his
investigation. See N.T. PCRA Hearing, 2/11/19, at 23.

                                           -7-
J-S75019-19


      In his second issue, Dulik contends that trial counsel was ineffective for

not challenging the notice he received advising of the license revocation.

Specifically, the revocation letter that the Sheriff sent to Dulik was not

certified, as required by 18 Pa.C.S.A. § 6109(i). Subsection 6109(i) provides

as follows:

      Revocation. — A license to carry firearms may be revoked by the
      issuing authority for good cause. A license to carry firearms shall
      be revoked by the issuing authority for any reason stated in
      subsection (e)(1) which occurs during the term of the permit.
      Notice of revocation shall be in writing and shall state the specific
      reason for revocation. Notice shall be sent by certified mail
      to the individual whose license is revoked, and, at that time,
      notice shall also be provided to the Pennsylvania State Police by
      electronic means, including e-mail or facsimile transmission, that
      the license is no longer valid. An individual whose license is
      revoked shall surrender the license to the issuing authority within
      five days of receipt of the notice. An individual whose license is
      revoked may appeal to the court of common pleas for the judicial
      district in which the individual resides. An individual who violates
      this section commits a summary offense.

18 Pa.C.S.A. § 6109(i) (emphasis added).

      Dulik additionally argues that, because the revocation letter was not

preserved by the Greene County Sheriff’s Office, the contents of the notice

could not be established. Dulik posits that, through appropriate investigation,

counsel should have discovered and argued that the certification requirement

of § 6109(i) was not met.

      The PCRA court acknowledged that, pursuant to § 6109(i), the Sheriff’s

Office is required to send a revocation letter by certified mail, and that the

Sheriff’s Office did not satisfy this requirement because it sent the revocation


                                      -8-
J-S75019-19


letter to Dulik via first class mail. See PCRA Court Order, 4/3/19, at 7, 8-9.

However, based on the court’s interpretation of § 6109(i), it did not find that

the lack of certification in any way affected, or provided a defense to, the

revocation determination because counsel’s investigation revealed that Dulik

had actual notice of the revocation on the date of the incident in question.4

First, Dulik’s trial counsel testified that Dulik told her that he received a letter

from the Sheriff’s Office indicating that his license had been revoked. See

PCRA Court Order, 4/3/19, at 7; see also N.T. PCRA Hearing, 2/11/19, at 6.

Additionally, Ms. Stockdale testified that she sent a letter to Dulik via first

class mail advising him that his license had been revoked. See PCRA Court

Order, 4/3/19, at 7; see also N.T. PCRA Hearing, 2/11/19, at 33-34. Ms.

Stockdale further testified that, after she sent the revocation letter, Dulik

called the Sheriff’s Office and indicated that he received the revocation letter.

N.T. PCRA Hearing, 2/11/19, at 34, 41. Ms. Stockdale then prepared an email

to the Sheriff (Exhibit 1), advising him that Dulik had called and wanted to

know why his license had been revoked.                Id. at 34-35; see also

Commonwealth Exhibit 1. Because ample evidence demonstrated that Dulik



____________________________________________


4 The PCRA court concluded that a failure to send a revocation letter by
certified mail provided a defense only to the summary offense of failing to
surrender the license within five days of receipt of the revocation notice. See
PCRA Court Order, 4/3/19, at 9; see also 18 Pa.C.S.A. § 6109(i) (providing
that “[a]n individual whose license is revoked shall surrender the license to
the issuing authority within five days of receipt of the notice. . . . An individual
who violates this section commits a summary offense.”).

                                           -9-
J-S75019-19


had received actual notice of the revocation, and that he was aware of the

revocation on the date of the incident in question, the PCRA court determined

that counsel was not ineffective for failing to challenge the lack of a certified

revocation letter. See PCRA Court Order, 4/3/19, at 8, 11.

      Viewing the evidence in the light most favorable to the Commonwealth,

as the prevailing party at the PCRA level, we conclude that the PCRA court’s

factual findings are supported by the evidence of record. Accordingly, we will

not disturb them. See Ford, 44 A.3d at 1194. Additionally, we discern no

error in the PCRA court’s interpretation of § 6109(i), or in the court’s

conclusion that the failure to certify the revocation letter did not provide Dulik

with a defense to the firearms not to be carried without a license charge. See

id. The purpose of the certified mail requirement in § 6109(i) is to ensure the

firearms owner receives notice of the license revocation. Here, Dulik’s receipt

of the notice was not disputed, and the evidence showed that he knew that

his license was revoked. As the PCRA court’s conclusion that counsel was not

ineffective in failing to challenge the lack of certification is supported by the

record, we affirm its determination that Dulik’s second ineffectiveness claim

warrants no relief.

      In his third issue, Dulik contends that trial counsel was ineffective for

failing to challenge the offense gravity score (“OGS”) of 9 (applicable to a

loaded firearm) that the trial court applied to his firearms conviction. Dulik

argues that there was no evidence presented at trial that the gun was loaded


                                     - 10 -
J-S75019-19


when he pointed it at Danielle and Millikin, noting that there were no shots

fired, no ammunition was observed, and the gun was never recovered. On

this basis, he claims that counsel was ineffective in failing to argue that the

trial court should have applied an OGS of 7 (applicable to an unloaded firearm)

to the firearms conviction.

      The PCRA court concluded that testimony from several witnesses

regarding Dulik’s threats to Danielle and Millikin that he would use the gun to

“kill” them provided sufficient evidence that the gun was loaded. See PCRA

Court Order, 4/3/19, at 13 (stating “[t]he [c]ourt is convinced that threats

made to ‘kill’ with a handgun, suggests certainly through circumstantial

evidence, that [Dulik] possessed a loaded weapon.”).                On this basis, it

concluded that trial counsel was not ineffective for failing to object to the OGS

of 9. See id. at 14.

      As noted above, we review the record in the light most favorable to the

Commonwealth.       See Ford, 44 A.3d at 1194.              The Commonwealth may

sustain its burden of proof by means of wholly circumstantial evidence, and

the jury, which passes upon the weight and credibility of each witness’s

testimony,   is   free   to   believe   all,   part,   or   none   of   the   evidence.

Commonwealth v. Jacoby, 170 A.3d 1065, 1078 (Pa. 2017). Further, we

grant great deference to the factual findings of the PCRA court and will not

disturb those findings unless they have no support in the record. Ford, 44

A.3d at 1194.


                                        - 11 -
J-S75019-19


      Dulik’s own threats to kill Danielle and Millikin provided some indicia that

his gun was loaded. Thus, the PCRA court’s conclusion that counsel was not

ineffective in failing to object to the OGS score of 9 is supported by the record.

We therefore affirm the PCRA court’s determination that Dulik’s third

ineffectiveness claim entitles him to no relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/10/2020




                                     - 12 -